Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a hybrid vehicle comprising: an engine disposed on a front side of a vehicle body, in longitudinal position with a direction of a rotational axis of a crankshaft oriented along a front-rear direction of the vehicle body; an automatic transmission that is disposed coaxially with the engine, and that increases and decreases engine torque output by the engine; a first motor that functions to generate electricity by being driven by the engine torque; a rear wheel to which at least one of the engine torque and first motor torque output by the first motor is transmitted to generate driving power; a second motor that outputs second motor torque; a front wheel to which the second motor torque is transmitted to generate driving power; and a power transmission mechanism, and that increases and decreases the driving power of the front wheel, wherein both the first motor and the second motor are disposed between the engine and the automatic transmission, coaxially with the engine and the automatic transmission, the first motor is coupled to the engine, and the second motor is coupled to the power transmission mechanism without being coupled to the engine and the automatic transmission, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the power transmission mechanism having a plurality of speed reducing gear pairs, as required by Claim 1.
Claims 6 and 7 are previously indicated as allowable and now rewritten to be in independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618